Exhibit 10.42

SIXTH AMENDMENT TO LEASE

THIS SIXTH AMENDMENT TO LEASE (“Agreement”) dated this 22 day of March, 2006, is
made and entered into by and between HOLLIS STREET INVESTORS, L.L.C., a Delaware
limited liability company (“Landlord”) and LEAPFROG ENTERPRISES, INC., a
Delaware corporation (“Tenant”).

BACKGROUND

A. Landlord and Tenant entered into that certain Lease Agreement dated
November 14, 2000, for approximately 40,060 rentable square feet of space (the
“Premises”) located at 6401 Hollis Street, Suite 150, Emeryville, California, as
more fully described in the Lease.

B. The Lease has been amended by a First Amendment to Lease dated April 30,
2001.

C. The Lease has been amended by a Second Amendment to Lease dated February 22,
2002, whereby the Premises were expanded by an additional 30,770 rentable square
feet and Tenant’s Pro Rata Share was increased to Fifty-One and Sixty-Two
Hundredths Percent (51.62%).

D. The Lease has been amended by a Third Amendment to Lease dated March 27,
2003, whereby the Premises were again expanded by an additional 31,980 rentable
square feet and Tenant’s Pro Rata Share was increased to Seventy-Four and
Ninety-Three Hundredths Percent (74.93%).

E. The Lease has been amended by a Fourth Amendment to Lease dated March 27,
2003.

F. The Lease has been amended by a Fifth Amendment to Lease dated March 7, 2005
(“Fifth Amendment”), whereby the Lease Term was extended until March 31, 2016.

G. The Lease Agreement, as amended from time to time, is referred to as the
“Lease”.

H. The Premises currently contain 102,810 rentable square feet.

I. The current term of the Lease expires on March 31, 2016.

J. Tenant desires to expand the size of the Premises by an additional 34,393
rental square feet known as Suite 125 and to amend the terms and conditions of
the Lease as set forth in this Agreement.

K. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Lease.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereby mutually agree as follows:

1. COMMENCEMENT DATE. For purposes of this Agreement, the effective date for the
expansion of the Premises (the “Expansion Commencement Date”) shall be the
earlier of (i) the date of Tenant’s occupancy of Suite 125, or (ii) January 1,
2007; provided that if the Suite 125 Improvements (as defined below) are not
complete by January 1, 2007, the Expansion Commencement Date shall be the
earlier of (x) the date of Tenant’s occupancy of Suite 125 or (y) the date of
Substantial Completion (as defined below) of the Suite 125 Improvements. Tenant
shall not be obligated, however, to pay Rent (Base Rent and Tenant’s Pro Rata
Share of Operating Expenses and Taxes) until the later of January 1, 2007, or
the Expansion Commencement Date (“Rent Commencement Date”).

2. EXPIRATION DATE. The term of the Lease expires on March 31, 2016.

3. PREMISES. The square footage of the Premises is currently 102,810 rentable
square feet (the “Existing Premises”). As of the Expansion Commencement Date,
the term “Premises” shall include the Existing Premises and an additional 34,393
rentable square feet located in the Building as depicted on revised Exhibit A
attached hereto (the “Suite 125”) for a total of 137,203 rentable square feet.
Tenant shall have access to Suite 125 approximately two (2) weeks prior to the
date of Substantial Completion of the Suite 125 Improvements for purposes of
installing furniture, fixtures and equipment; provided that, Tenant shall not
interfere with or delay the construction of the Suite 125 Improvements. Such
early access shall not constitute “occupancy” of Suite 125 by the Tenant. As of
the date Landlord delivers Suite 125 to Tenant, Suite 125 shall be in compliance
with all applicable laws, including Access Laws, and the building systems shall
be in good working order. Tenant shall have the right to install its own
furniture and fixtures (including artwork and promotional displays) in the
Building lobby and Landlord agrees, at Tenant’s written request, to remove some
or all of Landlord’s lobby furniture and artwork (subject to the City of
Emeryville Art Commission guidelines), provided that any such installation by
Tenant shall be subject to Landlord’s reasonable approval which may be revoked
at anytime upon 30 days written notice to Tenant and subject to Common Area uses
as outlined in Paragraph 1 of the Lease. Tenant further acknowledges that other
tenants within the Property shall continue to have free access to the gym and
common area restrooms located within the Building.

4. SUBSTANTIAL COMPLETION. For the purposes of this Agreement, the term
“Substantial Completion” means the date that the Suite 125 Improvements have
been completed substantially in accordance with the plans and specifications
described in Paragraph 9 below, subject to Punch List Work and Landlord has
received a certificate of occupancy, or equivalent, for Suite 125 from the
appropriate Governmental Authority having jurisdiction over the Building,
permitting Suite 125 to be occupied by Tenant in accordance with Laws.

5. TENANT’S PRO RATA SHARE. As of the Expansion Commencement Date, Tenant’s Pro
Rata Share for the Building shall be one hundred percent (100%) and Tenant’s pro
Rata Share for the Project shall be Sixty and eight-five hundredths percent
(60.85%).

6. RENT. The definition of “Base Rent” in Section 1 of the Lease is hereby
amended to reflect that the Base Rent shall include both the Base Rent for the
Existing Premises and the Base Rent for Suite 125. The Base Rent for Suite 125
shall be as set forth below, payable in equal monthly installments, in advance,
on the first business day of each and every month of the Term. The Base Rent and
Tenant’s Prorate Share of Operating Expenses and Taxes shall commence on the
Rent Commencement Date.

 

2



--------------------------------------------------------------------------------

Expansion Space (34,392 rsf)

 

Months

   Base Rent/
Month

Rent Commencement Date – December 31,2007

   $ 44,019.43

January 1, 2008 – December 31, 2008

   $ 44,965.24

January 1, 2009 – December 31, 2009

   $ 45,934.69

January 1, 2010 – December 31, 2010

   $ 46,928.38

January 1, 2011 – December 31, 2011

   $ 53,992.59

January 1, 2012 – December 31, 2012

   $ 55,153.36

January 1, 2013 – December 31, 2013

   $ 56,343.14

January 1,2014 – December 31,2014

   $ 57,562.67

January 1, 2015 – December 31, 2015

   $ 58,812.68

January 1, 2016 – March 31, 2016

   $ 60,093.95

The above-referenced Base Rent figures include the costs of parking spaces
allocated to Suite 125.

7. TI ALLOWANCE. Landlord shall provide Tenant with an improvement allowance
equal to One Million Eight Hundred Ninety-One Thousand Six Hundred Fifteen and
No/100 Dollars ($1,891,615.00) (“TI Allowance”) computed at the rate of
Fifty-Five and No/100 Dollars ($55.00) per rentable square foot of Suite 125, to
use for improvements to Suite 125 (“Suite 125 Improvements”). The TI Allowance
shall apply to all costs incurred by Landlord in the performance of the Suite
125 Improvements, including but not limited to costs of labor, materials, space
planning, architectural and engineering fees, construction documents, permits,
and a construction management fee payable to Landlord equal to four percent
(4%) of the hard construction costs. The TI Allowance may also be used by Tenant
for Suite 125 furniture and fixtures (including data cabling) and for moving
expenses. In the event Tenant uses less than Fifty-Five and No/100 Dollars
($55.00) per square foot, any unused portion shall be credited to rent due under
the Lease. In the event Tenant requires more than Fifty-Five and No/100 Dollars
($55.00) per square foot, Landlord will agree to provide Tenant with up to an
additional Ten and No/100 Dollars ($10.00) per square foot of TI Allowance,
which amount actually be used by Tenant shall be amortized over the Term of the
Lease with interest at an annual rate of eight percent (8%) per annum, payable
monthly as Additional Rent. Any cost in excess of the TI Allowance, as increased
pursuant to the previous sentence, will be the responsibility of Tenant.

8. BASE BUILDING ALLOWANCE. Paragraph 6(c) of the Fifth Amendment is hereby
amended to provide that the Base Building Allowance may be used by Tenant for
Tenant Improvements in Suite 175, 150 and/or 100 beyond the December 31, 2006
date provided that use of the Base Building Allowance is initiated prior to
December 31, 2006. If not used on or before June 30, 2007, any unused portion of
the Tenant Allowance shall no longer be available.

9. CONSTRUCTION.

a. Landlord shall construct the Suite 125 Improvements using the TI Allowance,
with the architects and general contractor mutually agreed upon by Landlord and
Tenant.

b. Within four (4) weeks after execution of this Agreement, Tenant shall cause
its architect to furnish to Landlord, for Landlord’s reasonable approval, space
plans sufficient to convey the architectural design of Suite 125, including,
without limitation, the location of doors, partitions, electrical and telephone
outlets, plumbing fixtures, heavy floor

 

3



--------------------------------------------------------------------------------

loads and other special requirements (collectively, the “Space Plan”).
Landlord’s architect shall review the Space Plan. The fees of Landlord’s
architect shall be paid via the TI Allowance. If Landlord fails to approve the
Space Plan within the ten (10) day period following its receipt of the Space
Plan, the Space Plan shall be deemed disapproved. If Landlord shall disapprove
of any portion of the Space Plan within such ten (10) day period, Landlord shall
advise Tenant of the reasons therefor and shall notify Tenant of the revisions
to the Space Plan that are reasonably required by Landlord for the purpose of
obtaining approval. Tenant shall thereafter submit to Landlord, for Landlord’s
approval, a redesign of the Space Plan, incorporating the revisions agreed upon
by the parties.

c. Landlord shall cause its architect to prepare from the approved Space Plan,
complete plans and specifications for the Suite 125 Improvements. The plans and
specifications shall (a) be compatible with the Building shell and with the
design, construction and equipment of the Building; (b) comply with all
Governmental Requirements; (c) comply with all applicable insurance regulations;
and (d) be consistent with the approved Space Plan.

d. All work or installation performed by Landlord or Tenant in Suite 125 shall
be completed in compliance with the provisions of the Lease and this Agreement
and shall be performed by contractor(s) and subcontractors of any tier who
(a) are parties to, and bound by, a collective bargaining agreement with a labor
organization affiliated with the Building and Construction Trades Council of the
AFL-CIO applicable to the geographic area in which the Building is located and
to the trade or trades in which the work under the contract is to be performed
and (b) employ only members of such labor organizations to perform work within
their respective jurisdictions.

e. The Suite 125 Improvements shall be the property of Landlord upon completion
unless otherwise agreed to in writing by the parties. Tenant shall not be
obligated to remove the Suite 125 Improvements at the end of the Term.

f. Landlord warrants that all of the Suite 125 Improvements shall be constructed
in a good and workmanlike manner and free from defects for twelve (12) months
following the date of Substantial Completion. During such 12-month period,
Landlord shall promptly correct any defect, patent or latent, in the Suite 125
Improvements at Landlord’s sole cost and expense, as they become known to
Landlord or within thirty (30) days after Tenant notifies Landlord of such
defect. Landlord shall assign to Tenant any and all warranties and guarantees of
third parties held by Landlord, with respect to the Suite 125 Improvements that
Tenant is responsible to maintain pursuant to the terms of the Lease and that
extend beyond the 12-month period, for enforcement directly by Tenant. If a
warranty or guaranty is not assignable, then Landlord shall enforce it for the
benefit of Tenant, as directed by Tenant.

g. The final, stand alone paragraph of Section 5(b) of the Lease regarding the
pass through of certain costs as Operating Expenses shall not apply to
Landlord’s obligations under this Section 9 f.

10. PARKING.

a. Commencing on the Expansion Commencement Date, Tenant shall have the right to
use Two and Seventy-Five Hundredths (2.75) spaces per 1,000 rentable square feet
of leased area in Suite 125 (approximately 95 parking stalls) for a combined
total of 505 parking stalls for the entire Premises. In order to achieve the
above-stated parking ratio, some parking may be tandem parking requiring an
attendant. Tenant agrees that in that event the cost of the parking attendant
shall be an Operating Expense allocated to the entire Project and Tenant will be
liable for Tenant’s Pro Rata Share thereof.

 

4



--------------------------------------------------------------------------------

b. Notwithstanding the above, Tenant shall continue to have the right to use
unlimited parking spaces beyond Tenant’s allocation (the “Additional Parking
Spaces”) until such time as all parking spaces in the Project have been
allocated to tenants. Provided that Landlord may notify Tenant from time to time
as Landlord leases additional space in the Project of the number of Additional
Parking Spaces that Tenant must relinquish so that Landlord can provide parking
spaces for other tenants in the Project (which parking for other tenants shall
not exceed four (4) spaces per 1,000 rentable square feet of leased area)
without implementing tandem parking. After Tenant has relinquished its right to
use all of the Additional Parking Spaces, Landlord may need to implement tandem
parking for all tenants.

11. OPTION TO EXTEND. The provisions of Section 39 of the Lease. Renewal Option,
shall apply to Suite 125.

12. RIGHT OF FIRST OFFER. The Right of First Offer in Paragraph 9 of the Fifth
Amendment shall remain in effect but shall be amended to (i) delete the first
sentence of Section 9(a), (ii) Available Space shall be defined to include only
those spaces within the Property in excess of 5,000 square feet and (iii) shall
apply to Available Space on or after January 1, 2008.

13. TERMINATION RIGHT. The provisions of the termination right in Paragraph 10
of the Fifth Amendment shall not apply to Suite 125.

14. AUTHORITY. Tenant represents and warrants that all necessary corporate
actions have been duly taken to permit Tenant to enter into this Agreement and
that the person signing this Agreement on behalf of Tenant has been duly
authorized and instructed to execute this Agreement. Landlord represents and
warrants that all necessary company actions have been duly taken to permit
Landlord to enter into this Agreement and that the person signing this Agreement
on behalf of Landlord has been duly authorized and instructed to sign this
Agreement.

15. BROKERS. Each of Landlord and Tenant warrants and represents that it has
dealt with no real estate broker in connection with this Agreement other than
Colliers International and NAIBT Commercial (collectively, “Broker”), and that
no other broker is entitled to any commission on account of this Agreement. The
party who breaches this warranty shall defend, hold harmless and indemnify the
other from any loss, cost, damage or expense, including reasonable attorneys’
fees, arising from the breach; Landlord’s indemnity of Tenant shall include
claims by the Broker. Landlord is solely responsible for paying the commission
of the Broker in accordance with a separate agreement.

16. FULL FORCE AND EFFECT. Except as expressly modified above, all terms and
conditions of the Lease remain in full force and effect and are hereby ratified
and confirmed. Landlord and Tenant hereby acknowledge and agree that, except as
provided in this Agreement, the Lease has not been modified, amended, canceled,
terminated, released, superseded or otherwise rendered of no force or effect.

INTENTIONALLY BLANK

 

5



--------------------------------------------------------------------------------

LANDLORD:     TENANT: Hollis Street Investors, L.L.C.,     Leapfrog Enterprises,
Inc., a Delaware limited liability company     a Delaware corporation By:  
NewTower Trust Company Multi-     By:   /s/ William B. Chiasson   Employer
Property Trust, its Manager     Name:   William B. Chiasson         Its:   Chief
Financial Officer   By:   Kennedy Associates Real Estate           Counsel,
Inc., its Authorized           Signatory           By:   /s/ Scott M. Matthews  
        Name:   Scott M. Matthews           Its:   Vice President      

 

6



--------------------------------------------------------------------------------

Exhibit A

[Diagram Omitted]